DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
This action is in reply to the Amendment filed on January 15, 2021 (“the Response”). Claim 7 is Currently amended; claims 1, 2, 6, 8, 13, 14, 18, and 19 are Previously presented; and claims 3-5, 9-12, 15-17, and 20-22 are Original. Claim 1-22  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the specification have been noted by the Examiner. The amendments overcome the objections to the specification and have been entered. The objection has been withdrawn.
 Applicant’s amendments to claim 7 have been noted by the Examiner. These amendments are sufficient to overcome the rejections under 35 USC 112(b) set forth in the prior office action. Therefore, those claim rejections are withdrawn by the Examiner. 
However, the amendments are not sufficient to overcome the claim objections set forth in the prior office action. Therefore, these claim objections are herein maintained.
Applicant’s arguments in the Response regarding the Beebe reference are persuasive; therefore, the previous rejections under 35 USC 103 in view of this reference have been withdrawn. Examiner withdraws the finality of the previous office action and presents new grounds of rejection below. This action is NONFINAL.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  
The limitation of claim 7 at line 7 should end with a semicolon, not a comma.
Claims 8-12 are also objected to for their incorporation of the above through their incorporation of the above through their dependencies of claim 7.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,733,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are fully embraced by (i.e., are narrower than) the claims of the instant application. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7, 8, 10-14, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,437,119, Bernal ("Bernal") in view of U.S. Patent .
Regarding claim 1 (Previously presented), Bernal teaches a simulated tissue structure (Title; e.g., finger model 150, FIG. 33) comprising: at least two layers of a band material (two “layers” of muscle 158, FIG. 34, one above bone 154 and one below bone 154; various layers of finger include at least nail, skin, muscle, bone, tendon, and ligament, FIG. 33, col. 17, ll. 37-48) including a mixture of a [strength-imparting] material and an [elasticity-imparting] material (anatomical features can be molded by mixtures of A, B, and C, col. 12, ll. 19-23; A is a rigid and strong material that confers strength properties; B is an elastic and soft material that confers elastic properties; and C is a weak and non-cohesive material that affects cohesive properties, col. 11, ll. 45-54, col. 12, ll. 19-23), said band material having an arcuate shape defining an arcuate length and terminating at opposing ends (each of muscle layers 158, i.e., the one above and the one below bone 154, has an arcuate shape, i.e., it curves, FIG. 34; each of muscle layers 158, define an arcuate length (from left to right as seen in FIG. 34) and terminates at opposing ends on the left and right, FIG. 34).
Bernal may not explicitly teach the band material including a mixture of a fibrous-based material and a polymer-based material. Further, Bernal teaches a layer of material (e.g., bone 154, FIG. 34) sandwiched in between said at least two layers of said band material along said arcuate length (bone 154 is sandwiched between muscle layer 158 along the arcuate lengths of the upper and lower layers of muscle 158, FIG. 34) but may not explicitly teach that this layer is a damping layer. However, Bernal does teach that applications using the principles disclosed include crash test dummy components and ballistic impact models (col. 5, ll. 56-57). Further, Montgomery teaches a composite laminate having a damping interlayer (Title) used in structural applications (Abstract) due to its light weight and high strength (¶2). The interlayer provides damping action to reduce noise and vibration (Abstract). The first and second layers (between which is sandwiched the damping layer) are of a reinforced resin 
Bernal further teaches wherein each opposing end comprises a unitary band layer of said at least two layers of said band material without said [intermediate] layer (left and right ends of two muscle layers 154 are unitary and do not have bone 154 there between, FIG. 34).
Bernal may not explicitly teach a three-dimensional rib for a crash test dummy. However, Bernal does teach that other applications using the principles disclosed include crash test dummy components and ballistic impact models (col. 5, ll. 56-57), and Bernal teaches a three-dimensional anatomical model that incorporates a bone (e.g., finger, FIGS. 33, 34). Further, O’Bannon teaches a biofidelic human seating surrogate apparatus (Title) that includes a rib cage assembly with three-dimensional ribs (FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Bernal to create any component of a crash-test dummy, including a rib and/or rib cage assembly comprising three-dimensional ribs as in O’Bannon, in order to yield the predictable results of creating a biofidelic crash-test dummy.

Regarding claim 7 (Currently amended), Bernal teaches a method of making a [simulated tissue structure] (Title; e.g., finger model 150, FIGS. 33, 34), said method comprising the steps of: providing a three-dimensional printer (3D printer, col. 11, 33-34); making a CAD model of the [simulated tissue structure] (generate 3D CAD editable files, col. 8, ll. 8 - 17), wherein the model has an arcuate shape defining an arcuate length and terminating at opposing ends (see prior-art rejection of claim 1), and wherein the model of the [simulated tissue structure] comprises an [intermediate] layer sandwiched in between at least two layers of a band material along the arcuate length (see prior-art rejection of claim 1). 
Bernal may not explicitly teach that the intermediate layer is a damping layer. However, see prior-art rejection of claim 1.
Bernal further teaches printing, by the three-dimensional printer, the CAD model (data can be used for 3D printing, col. 8, ll. 14-16; col. 9, ll. 30-36) using the band material (e.g., muscle 158, FIGS. 33, 34; various layers of finger include at least nail, skin, muscle, bone, tendon, and ligament, FIGS. 33, 34, col. 17, ll. 37-48), wherein the band material is a mixture of a [strength-imparting] material and an [elasticity-imparting] material (anatomical features can be molded by mixtures of A, B, and C, col. 12, ll. 19-23; A is a rigid and strong material that confers strength properties; B is an elastic and soft material that confers elastic properties; and C is a weak and non-cohesive material that affects cohesive properties, col. 11, ll. 45-54, col. 12, ll. 19-23), to form the at least two band layers (muscle layers 158, FIGS. 33, 34) and a material to form the [intermediate] layer (bone 154 is made from a material: anatomical features can be molded by mixtures of A, B, and C, col. 12, ll. 19-23; A is a rigid and strong material that confers strength properties; B is an elastic and soft material that confers elastic properties; and C is a weak and non-cohesive material that affects cohesive properties, col. 11, ll. 45-54, col. 12, ll. 19-23). 
Bernal may not explicitly teach the band material being of a mixture of a fibrous-based material and a polymer-based material OR that the intermediate layer is formed from a damping material. However, see prior-art rejection of claim 1.
Bernal may not explicitly teach a method of making a three-dimensional rib for a crash test dummy. However, see prior-art rejection of claim 1.

 a rib cage assembly for a crash test dummy comprising: a plurality of three-dimensional ribs each having an arcuate shape defining an arcuate length and terminating at opposing ends; each of said three-dimensional ribs having at least two layers of a band material of a mixture of a fibrous based material and a polymer based material and a layer of damping material sandwiched in between said at least two layers of said band material along said arcuate length, wherein each opposing end comprises a unitary band layer of said at least two layers of said band material without said damping layer. However, Bernal in view of Montgomery and O’Bannon does teach claim 1 (see prior-art rejection of claim 1). O’Bannon teaches a rib cage with a plurality of three-dimensional ribs for a biofidelic human seating surrogate apparatus (Title, FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Bernal (as modified by Montgomery and O’Bannon) to make a rib-cage assembly including a plurality of ribs in order to yield the predictable results of a biofidelic crash-test dummy.

Regarding claim 18 (Previously presented), Bernal may not explicitly teach a crash test dummy comprising: a body; a rib cage assembly operatively attached to said body; said rib cage assembly including a plurality of three-dimensional ribs, each of said three- dimensional ribs having an arcuate shape defining an arcuate length and terminating at opposing ends and having at least two layers of a band material of a mixture of a fibrous based material and a polymer based material and a layer of damping material sandwiched in between the at least two layers of the band material along said arcuate length, wherein each opposing end comprises a unitary band layer of said at least two layers of said band material without said damping layer. However, Bernal in view of Montgomery and O’Bannon does teach claim 13 (see prior-art rejection of claim 13). O’Bannon teaches a biofidelic human seating surrogate apparatus (Title) that includes a body (FIG. 1) and 

Regarding claims 2, 8, 14, and 19 (Previously presented), Bernal may not explicitly teach wherein said fibrous based material is one of Kevlar® aramid fiber and carbon fiber. However, Montgomery teaches this feature (see prior-art rejection of claim 1).
Regarding claims 4 ,12, 16, and 21 (Original), Bernal may not explicitly teach wherein each of said at least two layers of said band material has a thickness from approximately 2.0 millimeters to approximately 6.0 millimeters. However, optimizing result-effective variables requires no more than routine skill in the art. It would have been within the purview of one of ordinary skill in the art before the effective filing date to optimize the thickness of the band-material layers in order to optimize the biofidelity (realistic thickness, realistic behavior) and/or cost of the crash-test dummy component. 
Regarding claims 5, 11, 17, and 22 (Original), Bernal may not explicitly teach wherein said layer of said damping material has a thickness from approximately 8.0 millimeters to approximately 10.0 millimeters. However, optimizing result-effective variables requires no more than routine skill in the art. It would have been within the purview of one of ordinary skill in the art before the effective filing date to optimize the thickness of the damping-material layer in order to optimize the biofidelity (realistic thickness, realistic behavior) and/or cost of the crash-test dummy component. 
Regarding claim 10 (Original), Bernal may not explicitly teach wherein said step of printing comprises printing the at least two layers of the band material in one printing and printing the layer of damping material in another printing. However, Bernal does: teach . 

Claims 3, 6, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal in view of Montgomery and O’Bannon as applied to claims 1, 7, 13, and 18 respectively above, and further in view of “MarkForged Lets You 3D Print With Carbon Fiber and Kevlar On a Budget,” M. Senese, https://makezine.com/2015/01/15/3d-printed-carbon-fiber-markforged/, January 15, 2015 (“Senese”).
Regarding claims 3, 9, 15, and 20 (Original), Bernal and Montgomery may not explicitly teach wherein said polymer based material is nylon. However, Senese teaches a 3D-printed carbon-fiber-reinforced material using nylon (p. 2), which is both strong and pliable (p. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to 3D print a carbon-fiber reinforced polymer material of Bernal as modified by Montgomery using nylon (as in Senese) as a matter of design choice.in order to take advantage of its strength and pliability. 
Regarding claim 6 (Previously presented), Bernal in view of Montgomery and O’Bannon suggests a three-dimensional rib for a crash test dummy comprising: at least two layers of a band material including a mixture of a fibrous based material comprising one of KEVLAR aramid fiber and carbon fiber and a polymer based material, said at least two layers of said band material having an arcuate shape defining an arcuate length and terminating at opposing ends; and a layer of damping material sandwiched in between said at least two layers of said band material, wherein each opposing end comprises a unitary band layer of said at least two layers of said band material without said damping layer. See prior-art rejections of claims 1 and 2.
Bernal and Montgomery may not explicitly teach wherein said layer of damping material has a thickness greater than a thickness of each of said at least two layers of said band material. However, optimizing result-effective variables such as relative thicknesses requires no more than routine skill in the art. It would have been within the purview of one of ordinary skill in the art before the effective filing date to optimize the thicknesses of the band-material layers and damping material layer in order to optimize the biofidelity (realistic thickness, realistic behavior) and/or cost of the crash-test dummy component. 
Bernal and Montgomery may not explicitly teach the polymer material comprising nylon. However, see prior-art rejection of claim 3.

Response to Arguments
Applicant’s arguments regarding the Beebe reference set forth in the Response have been fully considered and are persuasive.  Therefore, the rejections under 35 USC 103 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bernal, Montgomery, and O’Bannon.
The Applicant’s arguments filed in the Response of July 7, 2020, regarding the rejections of claims under 35 USC 103 have been fully considered, but they are not persuasive. 
In the Response of July 7, 2020, Applicant argues in substance that:
(1) Bernal does not teach a three-dimensional rib having an arcuate shape defining an arcuate length and terminating at opposing ends; 
(2) The damping layer does not include the features of being sandwiched in between the at least two layers of the band material along the arcuate length or wherein each opposing end comprises a unitary band layer of the at least two layers of the band material without the damping layer; and

In response to the Applicant’s argument (1), the Examiner respectfully disagrees. Bernal in view of Montgomery and O’Bannon suggests the claimed structure as set forth in the above rejections.
Even if the claim were amended to require that the arcuate length is measured in an axial direction and that first and second opposing free ends are at opposite axial ends of the rib, Examiner first notes that it would have been within the purview of one of ordinary skill in the art before the effective filing date to use the teachings of Bernal (particularly in view of O’Bannon) to make a rib of a crash test dummy. Further, it is well understood that opposing ribs in human anatomy are arcuate, mirror images of each other; making a model of a rib cage assembly comprising two opposing arcuate ribs would only require including a mirror image of the first arcuate rib (which is akin to the finger model). Further still, Montgomery teaches that the band layers (first and second layers 12, 14, FIG. 16) are unitary at the ends (FIG. 16), without the damping material (interlayer 16, FIG. 16).
In response to the Applicant’s argument (2), the Examiner respectfully disagrees. Both Bernal and Montgomery teach this feature. Bernal teaches that the left and right ends of the two muscle layers 154 are unitary and do not have bone 154 there between (FIG. 34). Montgomery teaches that the band layers (first and second layers 12, 14, FIG. 16) are unitary at the ends (FIG. 16), without the damping material (interlayer 16, FIG. 16). The claim does not require that the arcuate length is measured in an axial direction and that first and second opposing free ends are at opposite axial ends of the rib.  
In response to the Applicant’s argument (3), the Examiner respectfully disagrees. See above rejections. See also discussion of Applicant’s argument (1). The claim does not require that the arcuate length is measured in an axial direction and that first and second opposing free ends are at opposite axial ends of the rib.
Conclusion
This action is NONFINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Examiner, Art Unit 3715

/JAMES B HULL/Primary Examiner, Art Unit 3715